USCA4 Appeal: 21-1097      Doc: 11         Filed: 08/18/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1097


        EHONAM M. AGBATI, a/k/a/ Roger Agbati,

                            Plaintiff - Appellant,

                     v.

        VIRGINIA DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,
        Office of Charitable and Regulatory Programs,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:19-cv-00512-JAG)


        Submitted: July 29, 2022                                          Decided: August 18, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Ehonam M. Agbati, Appellant Pro Se. Gregory Clayton Fleming, Senior Assistant
        Attorney General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1097         Doc: 11      Filed: 08/18/2022     Pg: 2 of 2




        PER CURIAM:

               Ehonam M. Agbati appeals the district court’s orders granting in part Appellee’s

        motion to dismiss Agbati’s initial complaint, granting Appellee’s partial motion to dismiss

        Agbati’s amended complaint, and granting summary judgment to Appellee on Agbati’s

        failure to promote claim. We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s orders. Agbati v. Va. Dep’t of Agric. &

        Consumer Servs., No. 3:19-cv-00512-JAG (E.D. Va. Apr. 6, 2020; Aug. 5, 2020; Jan. 7,

        2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2